Citation Nr: 0515972	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  00-12 120	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for a chronic low back 
disability.

4.  Entitlement to an initial compensable disability rating 
for right ear hearing loss.

5.  Entitlement to an initial disability rating in excess of 
10 percent for the residuals of surgical repair, right 
shoulder.

6.  Entitlement to an initial disability rating in excess of 
30 percent for migraine headaches.

7.  Entitlement to an initial compensable disability rating 
for heel spur with history of Achilles tendonitis, right 
foot.

8.  Entitlement to an initial compensable disability rating 
for heel spur with history of Achilles tendonitis, left foot.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO, in relevant part, denied service connection for a 
left knee disability, left ear hearing loss, and a chronic 
low back disability.  The RO also granted service connection 
for the following disabilities: right ear hearing loss with 
an evaluation of zero percent disabling, residuals of 
surgical repair of the right shoulder with an evaluation of 
10 percent, migraine headaches with an evaluation of 30 
percent, heel spur with a history of Achilles tendonitis of 
the right foot with a zero percent evaluation, and heel spur 
with a history of Achilles tendonitis of the left foot with a 
zero percent evaluation.  The veteran timely perfected an 
appeal of these determinations to the Board.  

The issues of entitlement to an initial compensable 
evaluation for right ear hearing loss, an initial compensable 
disability rating for heel spur with history of Achilles 
tendonitis, right foot, and an initial compensable disability 
rating for heel spur with history of Achilles tendonitis, 
left foot, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have a left knee 
disability.

2.  Hearing loss in the left ear had its onset in active 
military service.

3.  The veteran does not currently have a chronic low back 
disability.

4.  Since November 1, 1998, the veteran's right shoulder 
disability has been manifested by full range of motion of the 
right arm but with pain and weakness; however, even when pain 
is considered, the veteran's right shoulder disability is not 
shown to result in functional loss consistent with or 
comparable to ankylosis of scapulohumeral articulation, 
recurrent dislocation of the humerus at the scapulohumeral 
joint, malunion of the humerus, or dislocation or nonunion of 
the clavicle or scapula, or to otherwise result in functional 
loss due to limitation of motion that warrants the assignment 
of a higher evaluation.

5.  Since November 1, 1998, the veteran's migraine headaches 
have been manifested by migraine with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Hearing loss in the left ear was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2004).

3.  A chronic low back disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  The criteria for a disability rating in excess of 10 
percent for a right shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5200, 
5201, 5202 (2004).

5.  The criteria for a disability rating in excess of 30 
percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.124a, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claims.  In a 
December 2001 letter, VA informed the veteran and his 
representative of the information and evidence necessary to 
substantiate a claim for service connection.  In addition, VA 
provided the veteran with a copy of the appealed March 1999 
rating decision, May 2000 and July 2004 Statements of the 
Case, and January 2003 Supplemental Statement of the Case.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  Specifically, the documents 
contained the pertinent provisions of VA's Schedule for 
Rating Disabilities, including the diagnostic codes and 
associated rating criteria.  See 38 C.F.R. Pt. 4 (2004).  By 
way of these documents, the veteran was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the December 
2001 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked the veteran to identify 
sources of any relevant records, including medical and 
employment records, so that VA could request those records on 
his behalf.  VA also asked the veteran to inform VA of any 
additional information or evidence relevant to his claims.  
Lastly, VA informed the veteran that it is his responsibility 
to ensure that VA receives all the evidence necessary to 
support his claims.  Furthermore, in November 2004, VA 
provided the veteran with another opportunity to submit 
additional evidence concerning his appeal.  Thus, the Board 
finds that the veteran was informed of the evidence he was 
responsible for submitting and the evidence VA would obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that the veteran was informed 
that he could submit any records in his possession relevant 
to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA exam reports, and statements made by the 
veteran in support of his claims.  Furthermore, in light of 
the Board's findings that the veteran does not currently have 
a left knee disability or a chronic low back disability, the 
Board concludes that VA will discontinue providing assistance 
in obtaining evidence because the evidence obtained indicates 
that there is no reasonable possibility that further 
assistance would substantiate those claims.  See 38 C.F.R. 
§ 3.159(d).  

In addition, the Board notes that the veteran's claims file 
was not made available to the January 1999 VA general 
examiner.  The Board observes that review of the claims file 
is only required where necessary to ensure a fully informed 
exam or to provide an adequate basis for the examiner's 
findings and conclusions.  See VAOPGCPREC 20-95; 61 Fed. Reg. 
10,064 (1996).  The Board finds that resort to the veteran's 
claims file was not necessary for the examiner to provide 
findings as to the presence or absence of disability 
associated with the left knee or low back, or to provide 
findings as to the current symptoms of the veteran's service-
connected right shoulder disability.  The Board also notes 
that the veteran's claims file was not made available to the 
VA examiner who conducted the January 1999 brain and spinal 
cord exam.  Similarly, the Board finds that a review of the 
veteran's claims file was not necessary for the examiner to 
provide findings as to the current symptoms of the veteran's 
service-connected migraine headaches.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  Given 
that the original rating decision predated the VCAA, the 
Board finds that any defect in the timing of the provision of 
notice was properly cured when the RO furnished the veteran 
the above-mentioned correspondences, including the December 
2001 letter, and provided him with an opportunity to submit 
information and evidence in support of his claims.  In 
addition, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements prior to the initial unfavorable rating decision 
is harmless error.  Under the circumstances in this case, the 
Board finds that the veteran has received the notice and 
assistance contemplated by law and adjudication of his claims 
poses no risk of prejudice to the veteran.  See Bernard v. 
Brown, supra.  

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38C.F.R. § 3.303(a) 
(2004).  Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2004)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2004); see 38 C.F.R. § 3.309 (2004).  

Left Knee Disability

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a finding for 
service connection for a left knee disability.  In this 
regard, the Board notes that the veteran was treated in 
service for bilateral knee complaints; however, the Board 
observes that the evidence of record does not show that he 
has a current disability of the left knee.  

A January 1999 general VA exam report reflects a history of 
injury to the knees playing sports in the 1980s.  The veteran 
stated that the right knee hurts more than the left and that 
his knees hurt mostly when he has been sitting or standing 
too long in one position, generally for more than 40 minutes, 
with aggravation by cold weather.  Physical exam found the 
veteran's posture and gait to be normal with full, painless 
range of motion of both knees, without swelling, deformity, 
crepitus, or tenderness.  The examiner noted that x-rays of 
the knees were negative, then diagnosed the veteran with 
status post surgery of the right knee with occasional pain 
but otherwise normal exam.  Thus, the evidence of record 
fails to show a current disability of the left knee.  In this 
regard, the Board observes that, in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

The Board notes that the veteran's claims file was not made 
available to the above examiner; however, as discussed 
earlier, and given the examiner's finding of a normal left 
knee, the Board finds that another examination that includes 
a review of the claims file is not warranted.  See VAOPGCPREC 
20-95.  

The Board also acknowledges that an August 1999 VA treatment 
note reflects complaints of left knee pain since first 
injuring it 4 weeks earlier.  In this regard, the Board 
observes that the knee pain was attributed to an event 
occurring after service.  Moreover, subsequent VA treatment 
notes through October 2002 contain no continuing complaints 
related to his left knee.  Again, the Board observes that the 
record fails to show that the veteran has a current left knee 
disability.  Moreover, the veteran has not provided competent 
medical evidence relating his claimed left knee disability to 
military service.  

The Board acknowledges the veteran's contentions that he has 
a left knee disability that is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a left knee disability.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ear Hearing Loss

Where a veteran served for 90 days in active service and an 
organic disease of the nervous system, such as sensorineural 
hearing loss, develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).

After a careful review of the record, the Board finds that 
the veteran's hearing loss in the left ear had its onset 
during service.  In this regard, the Board notes that the 
veteran's service medical records contain an October 1998 
exam report showing the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
40
35

Similarly, the results of a VA audiological examination 
conducted in July 2000 reflect a 40 decibel loss at the 3000 
hertz level in the left ear.  The Board observes that the 
above auditory thresholds demonstrate impaired hearing in the 
left ear within VA standards, both during and subsequent to 
service.  See 38 C.F.R. § 3.385.  Moreover, a January 1999 VA 
audio exam report reflects that the veteran's hearing loss is 
as likely as not attributable, at least in part, to his 
military noise exposure.  Thus, service connection is 
warranted for left ear hearing loss.

Chronic Low Back Disability

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a finding for 
service connection for a chronic low back disability.  In 
this regard, the Board notes that the veteran was treated in 
service for back complaints; however, the Board observes that 
the evidence of record does not show that he has a current 
disability of the low back.  

A January 1999 general VA exam report reflects a history of 
several minor back strains with the last one in 1997, 
occasional pain in the morning that is relieved by stretches, 
and that this is not a major problem.  Physical exam found 
the veteran's posture and gait to be normal with full, 
painless range of motion, without spasm or tenderness of the 
lumbosacral spine.  The examiner diagnosed the veteran with a 
history of occasional lumbosacral spine and normal current 
exam.  Thus, the evidence of record fails to show a current 
disability of the low back.  In this regard, the Board 
observes that, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. 
Brown, supra; Gilpin v. West, supra; Brammer v. Derwinski, 
supra.  

The Board notes that the veteran's claims file was not made 
available to the above examiner; however, as discussed 
earlier, and given the examiner's finding of a normal 
lumbosacral exam, the Board finds that another examination 
that includes a review of the claims file is not warranted.  
See VAOPGCPREC 20-95.  

The Board acknowledges that a June 2002 VA treatment note 
reflects complaints of low back pain since being in an auto 
accident 5 days earlier.  In this regard, the Board observes 
that this particular back pain was due to an event after 
service.  Moreover, a subsequent October 2002 VA treatment 
note contains no continuing complaints related to his low 
back.  Again, the Board observes that the record fails to 
show that the veteran has a current low back disability.  
Moreover, the veteran has not provided competent medical 
evidence relating his claimed chronic low back disability to 
military service.  

The Board also acknowledges the veteran's contentions that he 
has a chronic low back disability that is related to service.  
The Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, supra; Espiritu v. Derwinski, 
supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a chronic low back disability.  Thus, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.

III.  Initial Rating Claims

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Residuals of Surgical Repair, Right Shoulder

The veteran's residuals of surgical repair, right shoulder, 
were assigned a 10 percent evaluation under Diagnostic Code 
5099-5010.  The Board notes that the veteran has been 
evaluated under this diagnostic code by analogy.  38 C.F.R. § 
4.20 (2004).  

Pursuant to Diagnostic Code 5010, arthritis due to trauma 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.  

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  

In addition, Note 1 states that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  
Note 2 further states that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 to 
5024, inclusive.

The Board observes that the veteran is right hand dominant 
and thus only the criteria regarding the major extremity will 
be discussed.

Under Diagnostic Code 5201, the following evaluations are 
assignable for limitation of motion of the arm: to 25 degrees 
from side, 40 percent; midway between side and shoulder 
level, 30 percent; and at shoulder level, 20 percent.

Under Diagnostic Code 5202, the following evaluations are 
assignable for other impairment of the humerus: loss of head 
of (flail shoulder), 80 percent; nonunion of (false flail 
joint), 60 percent; fibrous union of, 50 percent; recurrent 
dislocation of at scapulohumeral joint with frequent episodes 
and guarding of all arm movements, or malunion of the humerus 
with marked deformity, 30 percent; recurrent dislocation of 
at scapulohumeral joint with infrequent episodes and guarding 
of movement only at shoulder level, or malunion of with 
moderate deformity, 20 percent.

Under Diagnostic Code 5203, the following evaluations are 
assignable for other impairment of the clavicle or scapula: 
dislocation of, or nonunion of with loose movement, 20 
percent.  A note following the rating criteria states that 
the disability can also be rated on impairment of function of 
the contiguous joint.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In accordance with Diagnostic Code 5003 via Diagnostic Code 
5010, the Board will first evaluate the veteran's right 
shoulder disability under the diagnostic code for limitation 
of motion of the shoulder and arm.  A January 1999 general VA 
exam report reflects that the right shoulder has full range 
of motion with some pain at the extremes of internal and 
external rotation, that it is weaker than the left, and that 
it hurts with overuse or when lying down on it.  The examiner 
diagnosed the veteran with residuals, surgery for torn 
rotator cuff of the right shoulder, with pain.  The Board 
observes that these findings indicate a noncompensable 
evaluation under Diagnostic Code 5201 for limitation of 
motion of the arm.  

The Board notes that the veteran's claims file was not made 
available to the above examiner; however, as discussed 
earlier, and because the Board observes no indication that 
the report fails to accurately reflect the veteran's current 
symptoms, the Board finds that another examination that 
includes a review of the claims file is not warranted.  See 
VAOPGCPREC 20-95; Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  

In addition, although his right shoulder disability is 
productive of some pain and slight functional impairment, the 
Board reiterates that this disability is evaluated based on 
limitation of motion due to pain.  Thus, given the range of 
motion findings, which are consistent with a noncompensable 
evaluation, a rating greater than 10 percent is not 
appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, supra.  

Alternatively, under Diagnostic Code 5003, when limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, the Board finds that the 
veteran is entitled to a 10 percent evaluation for his major 
right shoulder joint.  The Board points out that the criteria 
in Diagnostic Code 5003 for evaluating arthritis in the 
absence of limitation of motion are not for application as 
the record contains no X-ray evidence of arthritis.  In this 
regard, the Board observes that a January 1999 X-ray of the 
right shoulder reflects no definite and significant 
abnormality.  

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's right shoulder disability.  
However, because the evidence shows that the veteran does not 
have ankylosis of scapulohumeral articulation, recurrent 
dislocation of the humerus at the scapulohumeral joint, 
malunion of the humerus, dislocation of the clavicle or 
scapula, or nonunion of the clavicle or scapula, and in the 
absence of clinical evidence of disability comparable to the 
above, a rating greater than 10 percent is not warranted 
under Diagnostic Code 5200, 5202, or 5203.  

The Board notes the veteran's April 2000 statement that the 
January 1999 VA exam was inadequate and that his right 
shoulder disability has since increased in severity.  The 
Board also notes the veteran's May 2000 statement that the 
exam was inadequate because it did not address the presence 
of exacerbations or the effects of use on his shoulder and 
that he has increased pain and stiffness in the shoulder on 
use.  The Board observes that functional loss due to pain, 
weakness, excess fatigability, and incoordination has already 
been considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, supra.  Indeed, the above factors provide the basis 
for the 10 percent currently assigned for his disability, as 
range of motion findings at the January 1999 VA exam reflect 
a noncompensable evaluation.  In addition, the veteran has 
failed to submit medical evidence showing that his right 
shoulder disability has increased in severity since the 
January 1999 VA exam.  Throughout VA medical records from 
August 1999 to October 2002, there is only one complaint 
related to his right shoulder, dated February 2002, and that 
note merely reflects numbness of his right arm if he lies on 
his shoulder.

In sum, the Board concludes that the preponderance of the 
evidence is against an initial disability rating in excess of 
10 percent for the veteran's right shoulder disability.

Furthermore, the Board has considered whether the veteran's 
right shoulder disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's residuals of surgical repair, right 
shoulder.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 10 
percent disabling.  Thus "staged ratings" are inapplicable 
to this case.

Migraine Headaches

The veteran's migraine headaches have been assigned a 30 
percent evaluation under Diagnostic Code 8100.

Under Diagnostic Code 8100, the following evaluations are 
assignable for a migraine: with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, 50 percent; and with characteristic 
prostrating attacks occurring on an average once a month over 
last several months, 30 percent.

After a careful review, the Board finds that the 
preponderance of the evidence is against a finding for a 
higher rating for the veteran's migraine headaches.  At a 
January 1999 VA brain and spinal cord exam, the veteran 
reported a history of migraine headaches since 1982 and 
complained of throbbing headaches once or twice per week that 
are usually semicranial but can be generalized with no 
associated symptoms except for rare instances of nausea and 
vomiting if the headache becomes protracted or severe.  The 
veteran stated that he uses prescription medications, which 
help alleviate his headaches.  He also stated that sleep for 
several hours helps to relieve the headache episode.  

The Board acknowledges the veteran's contention that his 
migraine headaches are severe; however, the Board finds that 
the evidence of record shows that his disability picture more 
nearly approximates the criteria for a 30 percent rating 
under Diagnostic Code 8100.  In this regard, the Board 
observes that the veteran indicated that his symptoms are 
rarely protracted or severe, and the medical evidence of 
record otherwise fails to show that he has very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  The Board points out that, 
despite his history of migraine headaches since 1982, the 
veteran was able to serve on active military duty through 
October 1998.  Moreover, the veteran has not provided 
evidence that his migraine headaches are currently productive 
of severe economic inadaptability.  In this regard, the Board 
observes that a January 2004 VA exam report, completed for an 
issue not currently on appeal, reflects that the veteran is 
working 40 hours per week as a cable installer.

The Board notes that the veteran's claims file was not made 
available to the above examiner; however, as discussed 
earlier, and because the Board observes no indication that 
the report fails to accurately reflect the veteran's current 
symptoms, the Board finds that another examination that 
includes a review of the claims file is not warranted.  See 
VAOPGCPREC 20-95; Snuffer v. Gober, supra.  

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's migraine disability.  After 
review, however, the Board observes that no other diagnostic 
code provides for a higher rating.  

Furthermore, the Board has considered whether the veteran's 
migraine disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, supra.  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 30 
percent for the veteran's migraine headaches.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 30 
percent disabling.  Thus "staged ratings" are inapplicable 
to this case.


ORDER

Service connection for a left knee disability is denied.

Service connection for left ear hearing loss is granted.

Service connection for a chronic low back disability is 
denied.

An initial disability rating in excess of 10 percent for the 
residuals of surgical repair, right shoulder, is denied.

An initial disability rating in excess of 30 percent for 
migraine headaches is denied.


REMAND

The Board notes that the veteran underwent a July 2000 VA 
exam of the feet.  The Board observes that this additional 
evidence is pertinent to the issues of entitlement to an 
initial compensable disability rating for heel spur with 
history of Achilles tendonitis, right foot, and an initial 
compensable disability rating for heel spur with history of 
Achilles tendonitis, left foot.  The Board observes that the 
RO has not considered this additional evidence.  To ensure 
due process, the Board finds that a remand is necessary for 
the issuance of a Supplemental Statement of the Case.  See 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); 38 C.F.R. § 19.31 (2004).  

Next, in view of the grant of service connection for left ear 
hearing loss, the Board determines that the issue of a 
compensable rating for right ear hearing loss should be 
returned to the RO for the assignment of a disability rating 
to reflect current impairment of the bilateral hearing loss 
in light of the expanded grant.  38 C.F.R. § 1151 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 (2004).  This matter is 
remanded to the RO for further adjudicative action.  


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO is to adjudicate the issue of 
entitlement to an a compensable 
disability rating for bilateral hearing 
loss.  If the determination on the 
requested adjudicative action is adverse 
to the veteran, he and his representative 
should then be notified by letter, which 
includes notification of his appellate 
rights.  38 C.F.R. § 3.103 (2004).  If a 
timely notice of disagreement is 
received, the RO should furnish the 
veteran a statement of the case, and the 
veteran and his representative should be 
provided an opportunity to respond in 
accordance with applicable statues and 
regulations.

2.  The RO should review the evidence 
received into the record since the May 
2000 Statement of the Case, to 
specifically include the July 2000 report 
of VA (feet) examination, and consider 
the issues of entitlement to an initial 
compensable disability rating for heel 
spur with history of Achilles tendon of 
the right and left foot.  Thereafter, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002), which fully sets 
forth the evidence and the controlling 
law and regulations. 

The case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


